Citation Nr: 1451819	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety, including as secondary to left knee injury.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.  He served in the Republic of South Vietnam from August 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran indicated on his April 2006 VA Form 9 that he wished to testify at a Board hearing.  In May 2006 correspondence, he withdrew the hearing request.

In April 2010 and again in June 2011, the Board remanded this matter to the RO for further development.  In an August 2011 decision, the Board denied the Veteran's claim for service connection for a left knee disorder.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Clerk of the Court issued an Order granting a Joint Motion for Remand (JMR), vacating and remanding the Board's August 2011 decision.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

In an October 2012 decision, the Board remanded the issue of service connection for a left knee disorder to the Agency of Original Jurisdiction (AOJ) to provide him an opportunity to present testimony at a Board hearing before the Board in light of his July 2012 hearing request.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in December 2013.  The matter has been returned to the Board for appellate review.  

The issue of service connection for left knee disability is decided herein whereas the issue of service connection for an acquired psychiatric disorder is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

Inasmuch as the Veteran has asserted at several times during this appeal that he cannot work due to service-connected disabilities, he has raised a claim of TDIU.  This claim is not currently before the Board, however; and is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed left knee disability is a residual of a left knee injury suffered in a motor vehicle accident in Vietnam and is related to his active service.


CONCLUSION OF LAW

Left knee disability was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for left knee disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307(a), 3.309(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Veteran essentially claims that he developed left knee disability as a result of a motor vehicle accident during active service while stationed in Vietnam.

After a thorough review of the evidence of record, the Board concludes that service connection for left knee disability is warranted.  In this case, post-service VA and private treatment records dated from 2003 to 2014 clearly reflect diagnoses of left knee disability.  The Veteran has maintained that he injured his left knee when it struck a dashboard of a truck in which he was riding during his Vietnam service in 1972.  He candidly described the incident in detail during his 2013 hearing before the undersigned.  Again, he candidly admitted that he did not seek treatment from 1972 to 2003 because, although he had pain since the accident, he was young and simply returned to his family and had to work.  

As noted in prior Board remands and as observed by the parties to the April 2012 JMR, the Board accepts that this incident happened in 1972 as described by the Veteran.  Prior VA examinations relevant to this matter did not accept the Veteran's assertions as to the circumstances of the left knee disability, and were thus inadequate.  The Court in April 2012 ordered via the JMR that the VA obtain an additional examination in which the Veteran's description of the events in service and following service are accepted.  

With all deference to the Court, the Board finds that ordering such an examination has been rendered unnecessary by the Veteran's submitting a medical opinion from orthopaedic surgeon F.A.G., M.D.  In a July 2014 written report, Dr. G. extensively reviews and discusses the Veteran's medical and service history and treatment records.  He opines that the current left knee disability, tricompartmental degenerative osteoarthritis of the left knee, is at least as likely as not due to service.  This opinion, based on the totality of the record, is accorded significant probative weight as it is well-supported, not inconsistent with any facts and uncontroverted; it is adopted by the Board.  See Wray v. Brown, 7 Vet. App. 488 (1995).  

In view of the totality of the evidence, including the Veteran's consistent and credible lay testimony establishing the occurrence of his claimed in-service motor vehicle accident during his Vietnam service, current diagnosis of left knee disability by both VA and private physicians and the positive nexus opinion by Dr. G. adopted by the Board herein, the Board finds that the evidence supportive of the claim is at least in equipoise with that against the claim.  Therefore, service connection for left knee disability is warranted.


ORDER

Service connection for left knee disability as a residual of left knee injury is granted.


REMAND

At the hearing before the undersigned, the Veteran noted that he had filed a notice of disagreement in January 2014 with a May 2013 rating decision denying entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, including as secondary to left knee injury.  As the Veteran has not been provided a statement of the case in response to the timely notice of disagreement, a remand is required for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran also discussed claims of service connection for right knee and back disorders at the hearing.  These claims were denied by the AOJ in a November 2014 rating decision.  The record does not reflect any notice of disagreement presently.  Therefore, the matters are not ripe for Board review.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case to the appellant and his representative on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, including as secondary to left knee injury.  He should also be informed of the requirements to perfect an appeal with respect to this issue. 

2.  If the Veteran perfects an appeal with respect to this matter, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


